DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowable. Claims 1-11 and 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II and III, as set forth in the Office action mailed on 5/9/2022, is hereby withdrawn and claims 1-11 and 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 13: (Currently Amended) The assembly of claim 12, wherein when the first test strip is arranged within the channel, the at least one retention arm is displaced a first distance, and when the second test strip is arranged within the channel, the at least one retention arm is displaced a second distance, wherein the first distance is smaller than the second distance.
Claim 14: (Currently Amended) The assembly of claim 12, wherein the ejection tab is slideably arranged along the housing and configured to slide the first test strip and second test strip out of the channel.
Claim 17: (Currently Amended) The assembly of claim 16, wherein the first and second retention arms are movable relative to one another such that a width extending therebetween is adjustable.
Claim 19: (Currently Amended) The device of claim 18, wherein the viewing window arranged within the housing and positioned to allow a results region of a test strip disposed within the channel to be viewed through the viewing window.
Claim 20: (Currently Amended) The device of claim 18, wherein the first retention arm and the second retention arm each comprise a deflectable spring configured to each apply a force to opposed edges of a test strip disposed within the channel.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Sloan et al teaches the following:
	Regarding claim 1, Sloan et al. teaches a test strip device (referred to as a health monitor device 100 that accepts a test strip 160, see Fig. 1 and [0078]), comprising: a housing (referred to as the housing, 110, see Fig. 1 and [0087]) including a channel extending therethrough with an opening at a first end of the housing, the channel being configured to receive a test strip therein (referred to as the strip port 150 which accepts the test strip 160 at the lower end, see Fig. 1 and [0081], where the port includes a channel, see [0279); at least one retention arm arranged within the channel and configured to retain the test strip within the channel (referred to as the test strip interface 230 that secures the test strip with a securement mechanism, see [0087]); an ejection tab slideably arranged on the housing and configured to slide the test strip through the channel and out of the opening (referred to as the test strip ejector that slidably engages with the test strip port, see [0273]).
	Regarding claim 12, Sloan et al. teaches a test strip kit, comprising: a test strip holder, comprising: a housing (referred to as the housing, 110, see Fig. 1 and [0087]) including a channel configured to receive one of the first test strip and the second test strip (referred to as the strip port 150 which accepts the test strip 160 at the lower end, see Fig. 1 and [0081], where the port includes a channel, see [0279]); an ejection tab slideably arranged within the channel (referred to as the test strip ejector that slidably engages with the test strip port, see [0273]); wherein the at least one retention arm  is configured to retain the first test strip when the first test strip is disposed within the channel (referred to as the test strip interface 230 that secures the test strip in the channel using a securement mechanism, see [0087]).
Regarding claim 18, Sloan teaches a test strip holding device (referred to as a health monitor device 100 that accepts a test strip 160, see Fig. 1 and [0078]), comprising: a housing (referred to as the housing, 110, see Fig. 1 and [0087]) including a channel configured to receive a test strip in an insertion direction (referred to as the strip port 150 which accepts the test strip 160 at the lower end in the upward direction, see Fig. 1 and [0081], where the port includes a channel, see [0279), the channel having a first sidewall and a second side wall (the strip port 150 has sidewalls shown, see Fig. 1); and an ejection tab slideably arranged along the housing and configured to slide the test strip out of the channel in an ejection direction, wherein the ejection direction is opposite the insertion direction (referred to as the test strip ejector that slidably engages with the test strip port to remove the test strip in the opposite direction of insertion, see [0273]).
However, regarding claim 1, Sloan et al. does not teach nor fairly suggest that the device contains a viewing window arranged within the housing and configured to allow a results region of the test strip disposed within the channel to be viewed through the viewing window, wherein the at least one retention arm is positioned in between the viewing window and the ejection tab.
Regarding claim 12, Sloan et al. does not teach nor fairly suggest a test strip kit comprising a first test strip having a first width; a second test strip having a second width, wherein the first width is different from the second width. The prior art also does not teach a viewing window arranged within the housing; and at least one retention arm arranged within the channel and positioned between the viewing window and the ejection tab, wherein the retention arm is configured to retain the second test strip when the second test strip is disposed within the channel.
Regarding claim 18, Sloan et al. does not teach nor fairly suggest a first retention arm arranged on the first sidewall of the channel; a second retention arm arranged on the second sidewall of the channel of the test strip holder housing. Further, the prior does not teach that the first retention arm is displaced in a first displacement direction and the second retention arm is displaced in a second displacement direction where the first displacement direction and the second displacement direction being orthogonal to the insertion direction of the test strip; wherein at least one of the first retention arm and the second retention arm is positioned in between a viewing window and ejection tab.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        


/JENNIFER WECKER/Primary Examiner, Art Unit 1797